[exhibit101001.jpg] [exhibit101001.jpg]Inland Real Estate Acquisitions, Inc.

EXHIBIT 10.1

2901 Butterfield Road

Oak Brook, IL  60523

Phone:  (630) 218-4946  Fax: (630) 218-4935

www.inlandgroup.com

Illinois




March 29, 2010







Landing Phase II, LLC

The Landing at Tradition Development Company, LLC

Tradition Village Center, LLC

Attn:  Wesley S. McCurry, President

10489 SW Meeting Street

Port St. Lucie, FL  34987




Re:

Tradition Square and The Landing at Tradition Shopping Centers

Port St. Lucie, FL




Dear Wes:




This letter agreement (“Agreement”) represents Inland Real Estate Acquisition,
Inc.’s (“Buyer”) offer to purchase from (i) Tradition Village Center, LLC
(“TVC”), the Tradition Square Shopping Center described on Exhibit A-1 comprised
of 112,421 net rentable square feet of one and two story office and retail space
not exceeding 36 feet in height (“Tradition Square”), (ii) from the Landing at
Tradition Development Company, LLC (“LTD”), The Landing at Tradition Shopping
Center described on Exhibit A-2 (“the Landing”) consisting of 359,864 net
rentable square feet of retail improvements of one story retail space not
exceeding 28 feet in height and an allocation of up to 8,000 square feet of one
story retail improvements not to exceed 28 feet in height on Parcel 2 and up to
18,000 square feet of one story retail improvements not to exceed 28 feet in
height on Parcel 7, respectively, and (iii) from Landing Phase II, LLC, the land
described on Exhibit A-3, which may be developed with up to 100,000 square feet
of one story buildings not to exceed 28 feet in height of retail improvements
(“Phase II Land”) (individually “Property” or collectively “Properties”).




The above Properties shall include all the land and buildings and common
facilities, as well as all of Seller’s personalty within the buildings and
common areas (excluding the personalty owned by Core Communities, LLC (“Core”)
or its affiliates as agreed between Seller and Buyer prior to the expiration of
the Inspection Completion Period (as hereinafter defined)), supplies,
landscaping equipment, intangible property solely related to Tradition Square
and the Landing (as applicable), and any other items presently used on the
Properties to the extent belonging to TVC or LTD (as applicable) (each a
“Seller”).




Buyer will consummate this transaction on the following basis:

1.

The total purchase price for Tradition Square shall be $19,915,081.00 payable by
wire transfer through the Escrow Agent to such account designated by TVC at the
Closing, subject to prorations and adjustments as provided in this Agreement.
The total purchase price for the Landing and Phase II Land shall be
$55,521,956.00 payable by wire transfer through the Escrow Agent to such account
designated by LTD at the Closing, each subject to prorations and adjustments as
provided in this Agreement, including a credit for the Deposit paid by Escrow
Agent to LTD at such Closing.

In the event that the closing costs incurred by Seller with respect to the title
policies (including all available endorsements required by Buyer), the Updated
Surveys (as hereinafter defined), Phase 1 environmental engineering reports,
brokerage commissions and documentary stamps (excluding Seller’s attorneys’
fees) (“Closing Costs”) are less than $2,937,035.00 (such being





RM:7241088:5







Tradition Square & The Landing at Tradition Shopping Centers

Page 2

Port St. Lucie, FL

March 29, 2010







the “Savings”) then, at Closing, Seller shall (at the option of Buyer) either
credit Buyer in an amount equal to such Savings, or the Purchase Price shall be
reduced by the amount of such Savings.  The amount of the Savings shall be
computed at Closing after accounting for all Closing Costs to be paid by Seller
prior to Closing or at Closing out of the Purchase Price payable to Seller.  The
Buyer shall not incur any Closing Costs on behalf of Seller and Buyer shall pay
all expenses incurred by Buyer in connection with this transaction.

2.

The Closing for the Properties shall occur simultaneously on the date which is
the first business day following thirty (30) business days after the date this
Agreement is signed by Buyer and each Seller (“Effective Date”) or such other
date as being mutually agreed upon in writing by Seller and Buyer (the
“Closing,” and the “Closing Date”).

3.

Within 2-business days following the full execution of this Agreement, Buyer
shall pay to Chicago Title Insurance Company, 171 North Clark Street, Chicago,
Illinois, attention: Nancy Castro (“Escrow Agent”) deposit in the amount of One
Million Dollars ($1,000,000) (such deposit, when cleared and any interest
thereon is the “Deposit”).  Buyer shall deliver a W-9 form within five (5) days
of this Agreement, whereupon such Deposit shall be placed in an interest bearing
escrow account. The Deposit shall be: (i) paid to Buyer in the event this
Agreement is terminated for any reason other than Buyer’s default in its
obligation to close as expressly provided by the terms of this Agreement: and
(ii) paid to Seller in the event this Agreement is terminated due to Buyer’s
default in its obligation to close as expressly provided by the terms of this
Agreement. At Closing, the Deposit shall be paid to Seller as a part of the
Purchase Price.

4.

This Agreement is contingent upon Buyer being satisfied as to all aspects of the
Properties on or before 5:00 p.m. (Ft. Lauderdale, Florida time) on a date
thirty (30) business days after the Effective Date (“Inspection Completion
Period”). Buyer shall have the right to terminate this Agreement, for any reason
or for no reason, by delivering written notice thereof to Seller and Escrow
Agent on or before the expiration of the Inspection Completion Period, whereupon
this Agreement shall terminate and the parties shall then be released of all
further obligations each to the other, except Buyer shall not be released of its
obligations which expressly survive termination of this Agreement, solely as
provided in Paragraphs 4 and 17 hereof (“Surviving Obligations”). Buyer shall be
permitted access to the Properties and the books and records of the Seller
relating to the Properties to the extent within Seller’s control and Buyer
indemnifies and holds the Seller harmless for all loss, cost and expense,
including, but not limited to, attorneys’ fees and court costs through all trial
and appellate levels in connection with such inspections performed by Buyer
and/or the failure of Buyer to pay for any tests or inspections performed by
Buyer.  The expiration date of the Inspection Completion Period and Closing Date
are the same day.

5.

There are no real estate brokerage commissions involved in the sale of the
Properties other than RJS Realty Group, Inc. (“Broker”), which Broker shall be
paid a brokerage commission in connection with the transaction contemplated by
this Agreement of .8% of the Purchase Price payable if, as, when and only to the
extent of the Closing under this Agreement actually occurs pursuant to a
separate agreement between Seller and Broker.  The Broker joins in this
Agreement to acknowledge that it shall look to Seller for the payment of any
commission payable in connection with this transaction and that the Buyer shall
have no responsibility to the Broker for any portion of the commission in
connection with this transaction.





RM:7241088:5







Tradition Square & The Landing at Tradition Shopping Centers

Page 3

Port St. Lucie, FL

March 29, 2010







6.

Each Seller represents and warrants as to its Property (to the best of such
Seller’s knowledge), that (i) the Property owned by such Seller is leased to the
tenants described on Exhibit B at the rent, term and with concessions for each
existing lease as set forth on Exhibit B; (ii) no tenant has an option to
purchase or options to extend its lease other than as disclosed on Exhibit B;
and (iii) there is no pending or, to Seller’s knowledge, threatened condemnation
of any part of the Property owned by such Seller; and (iv) Seller has paid all
sales taxes to the State of Florida Department of Revenue through a current date
as evidenced by sales tax returns which shall be made available to Buyer within
3-business days of the date hereof.  The representations and warranties of
Seller shall survive the Closing for a period of 6-months thereafter.

7.

It is understood and agreed that except as set forth in this Agreement, Seller
disclaims all warranties or representations of any kind, express or implied,
with regard to the Property, including but not limited to warranties as to
matters of title (other than as set forth in the special warranty deed), zoning,
tax consequences, physical or environmental conditions, or any other matter or
thing relating to or affecting the Property.  Buyer agrees that with respect to
the Property, Buyer is not relying on, and will not rely on, either directly or
indirectly, any representation or warranty of Seller, Seller’s agents or
employees, other as expressly set forth in this Agreement.  THE BUYER
ACKNOWLEDGES AND AGREES THAT EXCEPT FOR THE WARRANTIES SET FORTH HEREIN AND IN
THE CLOSING DOCUMENTS, BUYER SHALL ACCEPT THE PROPERTY BEING PURCHASED IN AN “AS
IS” AND “WHERE IS” CONDITION WITH ALL FAULTS AND THERE ARE NO REPRESENTATIONS OR
WARRANTIES, EXPRESSED OR IMPLIED, COLLATERAL TO OR AFFECTING THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO NO WARRANTIES OF MERCHANTABILITY OR HABITABILITY.
 THE TERMS AND PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE CLOSING.

8.

Prior to Closing, Seller shall not enter into or extend any agreements without
Buyer's written approval other than (i) leases on a form approved by Buyer for
the remaining unleased space on terms which comply with the Leasing Parameters
set forth on Exhibit C with regard to such unleased space or as Buyer may
approve in writing, or (ii) contracts which in the ordinary course of business
and are cancellable upon no more than thirty (30) days written notice.

9.

The Seller agrees to prepare and deliver to Buyer requests for estoppel
certificates from the tenants (including any guarantors and also including REA
estoppels from any party to easement agreements and/or associations benefitting
or burdening the Properties) at the Properties.  Seller shall also deliver
tenant contact information to Buyer and Seller hereby authorizes Buyer to
contact each tenant for the purpose of obtaining the tenant estoppels and
otherwise satisfying itself in regard to its due diligence activities hereunder.

10.

Seller has made good faith efforts to make available to Buyer from a web site
created by Seller prior to the date of this Agreement, to the extent Seller can
locate same, all previous appraisals, guaranties and warranties Seller has
received from its contractors and sub-contractors, existing environmental
reports and other pertinent documents in its possession for each Property, but
shall not be in default for its failure to do so. Buyer may obtain, prior to the
expiration of the Inspection Completion Period, a separate Phase I environmental
report for each Property which must meet the ASTM E-1527-05 standard, fulfill
the Government AAI ruling requirements. Seller agrees to cooperate fully with
Buyer and Buyer’s representatives to facilitate Buyer’s evaluations and reports,
including at least a one-year audit of the books and





RM:7241088:5







Tradition Square & The Landing at Tradition Shopping Centers

Page 4

Port St. Lucie, FL

March 29, 2010







records of the property and also including the assignment without recourse or
warranty of all warranties (benefitting the Properties (including the roof
warranties, if any)).

11.

The sale of each Property shall be consummated by conveyance of such Property a
special warranty deed from the applicable Seller to Buyer, subject to the
exceptions as are agreed to by Seller and Buyer (“Permitted Exceptions”), and
shall convey the leases, contracts and other personal property comprising the
portion of the Property being purchased by bill of sale/assignment (with
assumption by Buyer) without warranty other than such property is being assigned
free of liens and encumbrances; together with an assignment without recourse or
warranty and assumption of permits, licenses and intangible property, and a
FIRPTA statement. On or before Closing (i) the “Easement” and “Protective
Covenants” (to the extent the terms thereof have been agreed to by Seller and
Buyer) shall both be executed by the parties and recorded, and (ii) Buyer shall
enter into an “Irrigation Agreement” (as hereinafter defined) with Tradition
Irrigation Company agreeing to purchase at Closing the irrigation hook-ups
required to service the Properties (to the extent not previously purchased) in
accordance with such service provider’s then standard form of irrigation
agreement and submit the Properties (to the extent not previously submitted to
the Commercial Charter recorded in Official Records Book 2098, Page 1697 of the
Public Records of St. Lucie County, Florid, as amended.  All existing warranties
pertaining to any of the Properties shall be assigned to Purchaser at Closing
without recourse or warranty.  At Closing, the parties shall execute a separate
closing statement as to each Property in customary form.

12.

Omitted Intentionally.

13.

There shall be  a full proration of accrued and unpaid real estate taxes and
assessments to the date of Closing.  All real estate taxes and assessments for
the years prior to Closing shall be paid in full by Seller (out of the Purchase
Price) at or prior to Closing.  The taxes and assessments for the year of
Closing shall be prorated at Closing, recognizing CDD assessments are paid in
advance.  Seller shall be responsible for the payment of all expenses required
to operate the Properties to the date of Closing and Buyer shall have such
responsibility thereafter.  To the extent any tenants have a positive balance on
account with Seller for contribution toward payment of its share of CAM, tax and
insurance, such amounts shall be credited to Buyer at Closing.  To the extent
Seller is owed any monies from any tenant or any other party as of the date of
Closing Seller shall not receive a credit therefor at Closing.  At Closing,
Buyer shall receive a credit against the Purchase Price for the security
deposits pursuant to the leases; and for rent to the extent prepaid (including
CAM, tax and insurance) pursuant to the leases, from and including the date of
Closing through the end of the month in which Closing occurs.  At Closing, no
credit shall be given to Seller for any past due, unpaid or delinquent rents,
however there shall not be both a proration of prepaid taxes which are part of
CAM and taxes for the period after Closing (which are included in such prepaid
CAM tax which is being prorated).  To the extent of any rents collected by
Seller, Buyer or KeyBank (to the extent paid to the lock box held by KeyBank)
from and after Closing such rent shall first be applied to the rent owed for the
period from and after Closing and thereafter any delinquent rent shall be
remitted to the Seller through the Escrow Agent as the Closing Agent of the
transaction.

14.

The Closing shall occur through Escrow Agent, at which time title to the above
Property then being transferred shall be marketable subject to the Permitted
Exceptions.   At or before Closing, Seller shall provide as to each Property
then being acquired the following “Agreed





RM:7241088:5







Tradition Square & The Landing at Tradition Shopping Centers

Page 5

Port St. Lucie, FL

March 29, 2010







Cure Items,” to wit: (i) a Closing Affidavit in form reasonably required to
delete preprinted gap, party in possession (other than Leases) and mechanic lien
exception in the title commitment being obtained by Buyer; and
(ii) satisfaction/release of mortgages created by or through Seller on Property
being sold.  All warranties and representations shall be true and correct upon
execution hereof and at Closing.  

15.

Seller has provided Buyer with its existing surveys for the Property. Buyer
shall order updates to the existing surveys, which shall be subject to the
approval of Buyer prior to the end of the Inspection Completion Period in its
sole discretion (the “Updated Surveys”).

16.

Prior to the date of this Agreement, Buyer ordered title commitment(s) for the
Properties from Escrow Agent (“Title Company”) (“Title Commitments”).  To the
extent of the Closing and payment of the Purchase Price (“Consummation of
Closing”), Seller shall pay for the (i) Updated Surveys, and (ii) issuance of a
title policy with the endorsements, as Buyer requires and is able to obtain,
issued by the Title Company for the Properties. Within 5-business days of
receipt of the Updated Surveys and the Title Commitments, but in all events on
or prior to the Closing Date, Buyer shall notify Seller of any title objections
Buyer has with regard to such Properties and Seller will, within two business
days of receipt of such notice, notify Buyer of any of such title exceptions
which Seller will agree to cure, if applicable, and if Seller does not agree to
cure such matter objected to by Buyer prior to the expiration of the Inspection
Completion Period, then either (i) Buyer may terminate this Agreement on or
before the expiration of the Inspection Completion Period, whereupon this
Agreement shall terminate, the Deposit shall be promptly returned to Buyer and
the parties released of all further obligations each to the other, except Buyer
shall not be released of its obligations described by Paragraphs 4 and 17,
hereof (“Surviving Obligations”); or (ii) if Buyer does not terminate this
Agreement such matters shall be deemed accepted by Buyer as “Permitted
Exceptions”; provided, however, at Closing, the Seller shall be obligated to
provide the Agreed Cure Items to Buyer with respect to such Property being
purchased at such Closing from such Seller.

17.

Neither this Agreement nor any memo thereof may be recorded by Buyer.  Buyer and
Seller each represent to the other it has not dealt with any brokers in
connection with this transaction other than Broker.  Seller shall pay the Broker
the commission due Broker at Closing. Each party indemnifies the other and shall
defend and hold the other harmless from and against any breach of this paragraph
which obligations shall survive Closing or earlier termination of this
Agreement.

18.

In the event Buyer defaults in its obligation to close upon the purchase of the
Properties, as determined in accordance with the terms of this Agreement, then,
after 5-days notice from Seller to Buyer, if Buyer has not cured its default to
close in accordance with the terms of this Agreement, the Deposit shall be paid
to Seller, this Agreement shall terminate and the parties released of all
further obligations to each other as agreed and liquidated damages and the sole
remedy for Buyer’s default, other than Buyer shall remain liable for its
Surviving Obligations as provided in Paragraphs 4 and 17, hereof.

If Seller is in default of this Agreement not cured within five (5) days after
notice from Buyer to Seller, Buyer as its sole remedy may (i) sue for specific
performance (including a claim for costs of enforcement and attorneys’ fees as
provided in this Agreement), or (ii) elect to terminate this Agreement and
receive a return of the Deposit, whereupon the parties shall be





RM:7241088:5







Tradition Square & The Landing at Tradition Shopping Centers

Page 6

Port St. Lucie, FL

March 29, 2010







released of all further liability to each other, except Buyer shall remain
liable for its Surviving Obligations as provided in Paragraphs 4 and 17, hereof.

19.

Any notice from either party to the other shall be set forth by e-mail, Federal
Express, UPS or facsimile transmission at the address set forth underneath the
signature of the party set forth below and such notice shall be deemed given one
(1) day after being sent by Federal Express or UPS, or when sent by facsimile or
e-mail.

20.

EACH PARTY WAIVES TRIAL BY JURY.

21.

In the event of any litigation, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and court costs through all trial and
appellate levels in an amount not to exceed an aggregate of One Hundred Thousand
Dollars ($100,000).

22.

This Agreement (i) may not be amended unless agreed to in writing by Seller and
Buyer, and (ii) sets forth the entire agreement of the parties and supersedes
any prior understandings or agreements, if any.

23.

Time is of the essence with regard to performance under this Agreement.

24.

This Agreement shall be governed under Florida law and St. Lucie County is the
agreed upon venue.

25.

This Agreement has been a joint effort and the resulting document shall not, as
a matter of judicial determination, be construed more severely against one party
than the other.

26.

The Seller or Buyer, as applicable (the “Exchanging Party”) may consummate the
sale of the Property as the part of a so-called like/kind exchange ("Exchange")
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended
("Code"), provided that: (i) the Closing shall not be delayed or affected by
reason of the exchange, nor shall the consummation or the accomplishment of the
Exchange be a condition precedent or condition subsequent to the Exchanging
Party’s obligations under this Agreement; (ii) the Exchanging Party may affect
the Exchange through a qualified intermediary; (iii) the other party shall not
be required to incur any liability or expense in connection with the Exchange;
and (iv) the Exchanging Party shall pay any additional costs that would not
otherwise have been incurred by the other party or the Exchanging Party had the
Exchanging Party not consummated its sale through the Exchange.

27.

The obligations of the parties under this Agreement shall be contingent upon the
following conditions being satisfied or waived in writing by Buyer and Seller on
or before the Closing Date (i) the Buyer and Seller shall agree in writing upon
the exceptions to title that will constitute the “Permitted Exceptions,” (ii)
the Buyer shall approve the form of “Irrigation Agreement” submitted by Seller
to Buyer with respect to the Properties prior to Closing, and (iii) the Buyer
shall approve the form of easement with respect to the Village Center
(“Easement”) and declarations of protective covenants with respect to the
Properties (“Protective Covenants”) in form prepared by Seller (in its sole
discretion) and submitted to Buyer prior to Closing with such modifications
thereof as may be agreed to in writing by Seller and Buyer prior to the Closing.

In the event that the above conditions have not been satisfied or waived in
writing by both Buyer and Seller on or before the Closing Date, then either
party shall have the right to





RM:7241088:5







Tradition Square & The Landing at Tradition Shopping Centers

Page 7

Port St. Lucie, FL

March 29, 2010







terminate this Agreement upon written notice to the other, whereupon the parties
shall be released of all further obligations each to the other, except the Buyer
shall not be released of its Surviving Obligations set forth in Paragraphs 4 and
17.

28.

BUYER SHOULD NOT RELY ON THE SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF
PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO
PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS
OF THE PROPERTY THAT COULD RESULT IN HIGHER PROPERTY TAXES. IF YOU HAVE ANY
QUESTIONS CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE
FOR INFORMATION.

29.

COMMUNITY DEVELOPMENT DISTRICTS (“DISTRICT(S)”) MAY IMPOSE AND LEVY TAXES OR
ASSESSMENTS, ON THE PROPERTY.  THESE TAXES AND ASSESSMENTS PAY THE CONSTRUCTION,
OPERATION, AND MAINTENANCE COSTS OF CERTAIN PUBLIC FACILITIES AND SERVICES OF
THE DISTRICT(S) AND ARE SET ANNUALLY BY THE GOVERNING BOARD OF THE DISTRICT.
 THESE TAXES AND ASSESSMENTS ARE IN ADDITION TO COUNTY AND OTHER LOCAL
GOVERNMENTAL TAXES AND ASSESSMENTS AND ALL OTHER TAXES AND ASSESSMENTS PROVIDED
FOR BY LAW. The provisions of this Paragraph shall survive Closing.










[SIGNATURES ON FOLLOWING PAGE]





RM:7241088:5







Tradition Square & The Landing at Tradition Shopping Centers

Page 8

Port St. Lucie, FL

March 29, 2010







If this offer is acceptable, please sign the original of this letter and initial
each page, keeping copies for your files and returning the original to me by
March 29, 2010.










ACCEPTED:




THE LANDING AT TRADITION

DEVELOPMENT COMPANY, LLC







By:/s/ Troy Taylor

Name:

 Troy Taylor

Title: CAO

Date: 3/24/10




10489 SW Meeting Street

Port St. Lucie, FL  34987

Attn:  Wesley S. McCurry, President

Fax:  (772) 340-3718

E-mail:







Sincerely,




INLAND REAL ESTATE ACQUISITIONS, INC.







/s/ Mark J. Cosenza

Mark J. Cosenza, Vice President







/s/ G. Joseph Cosenza

G. Joseph Cosenza, Vice Chairman




2901 Butterfield Road

Oakbrook, IL  60523

Fax:  (630) 218-4935

E-mail:




LANDING PHASE II, LLC







By:/s/ Troy Taylor

Name:

 Troy Taylor

Title: CAO

Date: 3/24/10




10489 SW Meeting Street

Port St. Lucie, FL  34987

Attn:  Wesley S. McCurry, President

Fax:  (772) 340-3718

E-mail:







TRADITION VILLAGE CENTER, LLC







By:/s/ Troy Taylor

Name:

 Troy Taylor

Title: CAO

Date: 3/24/10




10489 SW Meeting Street

Port St. Lucie, FL  34987

Attn:  Wesley S. McCurry, President

Fax:  (772) 340-3718

E-mail:




The undersigned agrees to the provisions of Section 5 of this Agreement.




RJS REALTY







By: /s/ Robert J. Sullivan

Name:

 Robert J. Sullivan

Title:

President

Date:

March 24, 2010




The undersigned agrees to act as Escrow Agent pursuant to this Agreement




CHICAGO TITLE INSURANCE

COMPANY







By: /s/ Jason D. Hissony

Name:

 Jason D. Hissony

Title:

Escrow Administrator

Date:

3/25/10








RM:7241088:5







EXHIBIT A-1




LEGAL DESCRIPTION FOR TRADITION SQUARE CENTER







[exhibit101003.gif] [exhibit101003.gif]








RM:7241088:5













[exhibit101005.gif] [exhibit101005.gif]





RM:7241088:5







EXHIBIT A-2




THE LANDING







Parcels 2, 11 and 13, Drainage Tract, Upland Preservation Tract and Tract PR-41
of Tradition Plat No. 41, according to the Plat thereof, as recorded in Plat
Book 53, at Pages 32 through 40 of the Public Records of St. Lucie County,
Florida.




Parcel 7 of Tradition Plat No. 41, according to the Plat thereof, as recorded in
Plat Book 53, at Pages 32 through 40 of the Public Records of St. Lucie County,
Florida.





RM:7241088:5







EXHIBIT A-3




PHASE II LAND







Parcels 5, 6, 6A and 10 of Tradition Plat 41, according to the Plat thereof,
recorded in Plat Book 53, Pages 32 through 40 of the Public Records of St. Lucie
County, Florida.








RM:7241088:5







EXHIBIT B




LEASES














RM:7241088:5







EXHIBIT C




LEASING PARAMETERS




1.

The proposed use shall be subject to Purchaser’s reasonable right of approval
based upon the proposed tenant use in consideration of duplicate uses at the
Property and duplicate uses at properties of the same size and class as the
Property.

2.

The proposed lease must provide for tenant sales reporting at a minimum of
quarterly with monthly being the preferred method. The exception being any
publicly-held tenant reporting sales quarterly through its SEC filings.

3.

The proposed use shall not violate any exclusives (nor shall the proposed use
violate any prohibited uses) existing in any other tenant’s lease or covenants
existing in any other documents of record.  No exclusives shall be granted to
any proposed tenant.

4.

Any co-tenancy provisions of a proposed lease shall be subject to Purchaser’s
approval in its sole discretion.

5.

The proposed lease shall provide for an original term of not less than 5 years
and not more than 10 years.

6.

No concessions shall be provided to the tenant (e.g., free rent, CAM, taxes,
insurance relief, TI’s) which would be at Purchaser’s expense. Concessions
granted at Seller’s expense are permitted, subject to Purchaser’s approval and
shall be paid by Seller at or prior to an Earnout Closing or credited to
Purchaser at an Earnout Closing for payment when due. Tenant improvement
allowances provided in a proposed lease shall be at market rates, not to exceed
$35.00 per square foot for 1st generation space (over vanilla shell).  Leasing
commissions shall be paid by Seller prior to an Earnout Closing or credited to
Purchaser at an Earnout Closing for payment when due.

7.

All leases shall be prepared substantially in accordance with the small shop
tenant lease form approved by Purchaser subject to commercially reasonable
variances and prevailing market parameters.

8.

The proposed tenant or operator shall have successful retail and/or business
operating experience including, but not limited to, three years in the type of
business to be operated at the leased premises.  In the absence of three years
experience, the proposed tenant must be an approved franchisee of a recognized
franchisor, with more than one location.  A doctor or dentist office would be an
exception to the “more than one location” requirement.

9.

The proposed tenant and/or lease guarantor shall have an aggregate net worth of
at least five years of the total aggregate annualized rent, including all
expenses, for any tenant of the leased premises. Additionally, any guarantor
shall have liquid assets equivalent to 24- months of aggregate rent at the time
of lease execution and the guaranty must be for the term of the lease.  The
lease must provide that the tenant and any guarantor are obligated to provide
audited financial statements at the request of landlord.

10.

All proposed leases shall average at least 3% increases per year over the
primary term of the lease. The only permitted exception is National Credit
Tenants which must average no less than 10% increases every five years minimum.

11.

No proposed lease will include rent reductions or early termination clauses of
any kind prior to the end of the 5th lease year and except for customary
casualty and condemnation provisions.  Any lease renewal will be for a term
which is not less than the primary term and Purchaser shall have no payment
responsibility for TI’s, leasing commissions, free rent, etc. on account of any
lease renewal.

12.

In addition to tenant’s base rent, the proposed leases will include 100%
reimbursement for taxes, insurance and common area maintenance, including either
a 10% (of CAM) administrative charge or a 4-1/2% management fee.

13.

No proposed tenant shall be: (i) under common ownership and/or control of
Seller, nor shall any tenant be (ii) related (in the context of familial
relations and also in the context of business relations) to Seller or its
respective constituent partners, members, owners, etc.





RM:7241088:5

1










AMENDMENT TO LETTER AGREEMENT

THIS AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 7th day of May,
2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited liability
company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida limited
liability company, and LANDING PHASE II, LLC, a Florida limited liability
company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS, INC.
 (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement
(“Agreement”) having an Effective Date of March 29, 2010; and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

The Inspection Completion Period is hereby extended through May 21, 2010 at 5:00
p.m. (Ft. Lauderdale, Florida time).

4.

The Closing and the Closing Date is hereby extended through the earlier of (i)
May 21, 2010; or (ii) such other date as being mutually agreed upon in writing
by Seller and Buyer.

5.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.




SIGNATURES FOLLOW





RM:7382799:3

1













IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.




WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: May 7, 2010




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: May 7, 2010




LANDING PHASE II, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: May 7, 2010







INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

[Illegible]

Title: Vice President

Date: 5/7/2010







CHICAGO TITLE INSURANCE COMPANY




By: /s/ Jason Hissony

Name: Jason Hissony

Title: Escrow Administrator

Date: 7 May 2010








RM:7382799:3

2










SECOND AMENDMENT TO LETTER AGREEMENT

THIS SECOND AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 21st day of
May, 2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited
liability company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company, and LANDING PHASE II, LLC, a Florida limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC.  (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement having an
Effective Date of  March 29, 2010 as amended by Amendment to Letter Agreement
dated May 7, 2010 (collectively “Agreement”); and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

The Closing Date and the Inspection Completion Period are both extended through
the end of business (i.e., 5:00 p.m. EDT) on May 26, 2010.

4.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.




SIGNATURES FOLLOW











RM:7382799:5

1













IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.




WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: May 21, 2010




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: May 21, 2010




LANDING PHASE II, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: May 21, 2010







INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

[Illegible]

Title: Vice President

Date: 5/21/2010







CHICAGO TITLE INSURANCE COMPANY




[Illegible]

By: /s/ Jason Hissony

Name: Jason Hissony

[Illegible]

Title: Escrow Administrator

Date: 5/21/2010








RM:7382799:5

2










THIRD AMENDMENT TO LETTER AGREEMENT

THIS THIRD AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 26th day of
May, 2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited
liability company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company, and LANDING PHASE II, LLC, a Florida limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC.  (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement having an
Effective Date of  March 29, 2010 as amended by Amendment to Letter Agreement
dated May 7, 2010, as amended by Second Amendment to Letter Agreement dated May
21, 2010 (collectively “Agreement”); and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

The legal description of the Property is amended to be the property described on
Schedule 1 which is comprised of “Village Center,” “The Landing” and “Phase II.”

4.

On or before Closing, Buyer will be assigning all of its right, title and
interest in and to the Agreement to Inland Diversified Port St. Lucie Landing,
L.L.C. (“Port St. Lucie Landing”) as to The Landing and Phase II and to Inland
Diversified Port St. Lucie Square, L.L.C. (“Square”) as to Village Center, and
Port St. Lucie Landing will be assuming all of Buyer’s rights under the
Agreement as to The Landing and Phase II and Square will be assuming all of
Buyer’s rights under the Agreement as to Village Center.  Buyer hereby
designates that the closing documents in connection with Village Center be in
favor of Square and the documents with respect to The Landing and Phase II  be
in favor of Port St. Lucie Landing,

5.

On or before Closing, the Buyer shall complete its audit, the Seller agrees to
re-execute a consent in form reasonable acceptable to the parties to the
performance





RM:7414586:5

1










of such audit without making any representation or warranty as to the accuracy
of such audit and agrees to date the audit the date that the audit is completed.

6.

The Inspection Completion Period is hereby extended through 5:00 p.m. (EDT) on
June 3, 2010 (“Outside Date”).

7.

The Closing Date is extended through the end of business (i.e., 5:00 p.m. EDT)
on June 4, 2010.

8.

It shall be a condition precedent to the Seller’s obligations under the
Agreement that on or before 5:00 p.m. (EDT) on the Outside Date, that (i) the
Buyer and Seller shall agree to the terms and conditions of all closing
documents with regard to this transaction (“Closing Document Condition”), and
(ii) the Buyer and Seller shall agree as to the amount to be delivered as
security for the Seller’s obligations given in connection with this transaction
(“Escrow Amount Condition”).  In the event that either of the above referenced
conditions have not been satisfied or waived in writing by the parties on or
before 5:00 p.m. (EDT) on the Outside Date, then Seller shall have the right to
elect to terminate this Agreement upon written notice to the Buyer on or before
the Closing, whereupon this Agreement shall terminate, the Deposit shall be
returned to Buyer and the parties released of all further obligations each to
the other under the Agreement, except for obligations of Buyer which survive
termination of the Agreement.

9.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.




SIGNATURES FOLLOW





RM:7414586:5

2













IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.




WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: May 26, 2010




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: May 26, 2010




LANDING PHASE II, LLC, a Florida limited liability company,







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: May 26, 2010







INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ R. Brinkman

Name: Robert Brinkman

/s/ Ruth E. Winter

Title: Vice President

Date: 5/26/2010







CHICAGO TITLE INSURANCE COMPANY




[Illegible]

By: /s/ Andres R. Bordelos

Name: Andres R. Bordelos

[Illegible]

Title: Asst. Escrow Officer

Date: 5/26/2010








RM:7414586:5

3










SCHEDULE 1




VILLAGE CENTER




[exhibit101007.gif] [exhibit101007.gif]





RM:7414586:5

1










THE LANDING  AND PHASE II




Tract 1




Parcels 11 and 13, Drainage Tract and Tract PR-41 of TRADITION PLAT NO. 41,
according to the Plat thereof, as recorded in Plat Book 53 at Pages 32 through
40 of the Public Records of St. Lucie County, Florida.




Tract 2




Parcel 2 of TRADITION PLAT NO. 41, according to the Plat thereof, as recorded in
Plat Book 53 at Pages 32 through 40 of the Public Records of St. Lucie County,
Florida.




Tract 3




Parcel 7 of TRADITION PLAT NO. 41, according to the Plat thereof, as recorded in
Plat Book 53 at Pages 32 through 40 of the Public Records of St. Lucie County,
Florida.




Tract 4




Parcels 5 and 6 of TRADITION PLAT NO. 41, according to the Plat thereof, as
recorded in Plat Book 53 at Pages 32 through 40 of the Public Records of St.
Lucie County, Florida.




Tract 5




Parcels 6A and 10 of TRADITION PLAT NO. 41, according to the Plat thereof, as
recorded in Plat Book 53 at Pages 32 through 40 of the Public Records of St.
Lucie County, Florida.








RM:7414586:5

2










FOURTH AMENDMENT TO LETTER AGREEMENT

THIS FOURTH AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 3rd day of
June, 2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited
liability company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company, and LANDING PHASE II, LLC, a Florida limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC.  (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement having an
Effective Date of  March 29, 2010 as amended by Amendment to Letter Agreement
dated May 7, 2010, Second Amendment to Letter Agreement dated May 21, 2010 and
Third Amendment to Letter Agreement dated May 26, 2010 (collectively
“Agreement”); and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

The Inspection Completion Period is hereby extended through the end of business
(i.e., 5:00 p.m. EDT) on June 4, 2010.

4.

The Closing Date is hereby extended through the end of business (i.e., 5:00 p.m.
EDT) on June 7, 2010.

5.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.




SIGNATURES FOLLOW





1













IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.




WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/3/10




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/3/10




LANDING PHASE II, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/3/10







INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

[Illegible]

Title: Vice President

Date: 6/3/10







CHICAGO TITLE INSURANCE COMPANY




By: /s/ Nancy H. Castro

Name: Nancy H. Castro

Title: Resident Vice President

Date: June 3, 2010





2










FIFTH AMENDMENT TO LETTER AGREEMENT

THIS FIFTH AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 4th day of
June, 2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited
liability company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company, and LANDING PHASE II, LLC, a Florida limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC.  (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement having an
Effective Date of March 29, 2010 as amended by Amendment to Letter Agreement
dated May 7, 2010, Second Amendment to Letter Agreement dated May 21, 2010 and
Third Amendment to Letter Agreement dated May 26, 2010 and a Fourth Amendment to
Agreement dated June 3, 2010 (collectively “Agreement”); and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

The Inspection Completion Period is hereby extended through the end of business
(i.e., 5:00 p.m. EDT) on June 8, 2010.

4.

The Closing Date is hereby extended through the end of business (i.e., 5:00 p.m.
EDT) on June 8, 2010.

5.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.





3
















IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: 6/4/10




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: 6/4/10







LANDING PHASE II, LLC, a Florida limited liability company,







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: 6/4/10










INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

[Illegible]

Title: Vice President

Date: 6/4/10







CHICAGO TITLE INSURANCE COMPANY




[Illegible]

By: /s/ Jason Hissony

Name: Jason Hissony

[Illegible]

Title: Escrow Administrator

Date: 6/4/10





4













SIXTH AMENDMENT TO LETTER AGREEMENT

THIS SIXTH AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 8th day of
June, 2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited
liability company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company, and LANDING PHASE II, LLC, a Florida limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC.  (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement having an
Effective Date of  March 29, 2010 as amended by Amendment to Letter Agreement
dated May 7, 2010, Second Amendment to Letter Agreement dated May 21, 2010,
Third Amendment to Letter Agreement dated May 26, 2010, Fourth Amendment to
Letter Agreement dated June 3, 2010 and Fifth Amendment to Letter Agreement
dated June 4, 2010 (collectively “Agreement”); and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

The Inspection Completion Period is hereby extended through the end of business
(i.e., 5:00 p.m. EDT) on June 9, 2010.

4.

The Closing Date is hereby extended through the end of business (i.e., 5:00 p.m.
EDT) on June 9, 2010.

5.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.




SIGNATURES FOLLOW





5













IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.







WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/8/10




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/8/10




LANDING PHASE II, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/8/10




INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

[Illegible]

Title: Vice President

Date: 6/8/10




CHICAGO TITLE INSURANCE COMPANY




[Illegible]

By: /s/ Jason Hissony

Name: Jason Hissony

[Illegible]

Title: Escrow Administrator

Date: 6/8/10





6










SEVENTH AMENDMENT TO LETTER AGREEMENT

THIS SEVENTH AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 9th day of
June, 2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited
liability company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company, and LANDING PHASE II, LLC, a Florida limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC.  (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement having an
Effective Date of March 29, 2010 as amended by Amendment to Letter Agreement
dated May 7, 2010, Second Amendment to Letter Agreement dated May 21, 2010 and
Third Amendment to Letter Agreement dated May 26, 2010 and a Fourth Amendment to
Agreement dated June 3, 2010 and a Fifth Amendment to Letter Agreement dated
June 4, 2010 and a Sixth Amendment to Letter Agreement dated June 8, 2010
(collectively “Agreement”); and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

The Inspection Completion Period is hereby extended through the end of business
(i.e., 5:00 p.m. EDT) on June 10, 2010.

4.

The Closing Date is hereby extended through the end of business (i.e., 5:00 p.m.
EDT) on June 10, 2010.

5.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.





7
















IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.




WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/9/10




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/9/10




LANDING PHASE II, LLC, a Florida limited liability company,







/s/ Susan E. Berg

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

/s/ Jean E. Sakowski

Title:  Vice President

Date: 6/9/10




INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

[Illegible]

Title: Vice President

Date: 6/9/10




CHICAGO TITLE INSURANCE COMPANY




[Illegible]

By: /s/ Jason Hissony

Name: Jason Hissony

[Illegible]

Title: Escrow Administrator

Date: 6/9/10





8










EIGHTH AMENDMENT TO LETTER AGREEMENT

THIS EIGHTH AMENDMENT TO LETTER AGREEMENT (“Amendment”) is dated the 10th day of
June, 2010, by and between TRADITION VILLAGE CENTER, LLC, a Florida limited
liability company, THE LANDING AT TRADITION DEVELOPMENT COMPANY, LLC, a Florida
limited liability company, and LANDING PHASE II, LLC, a Florida limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC.  (“Buyer”).

W I T N E S S E T H :

WHEREAS, Seller and Buyer entered into that certain Letter Agreement having an
Effective Date of March 29, 2010 as amended by Amendment to Letter Agreement
dated May 7, 2010, Second Amendment to Letter Agreement dated May 21, 2010 and
Third Amendment to Letter Agreement dated May 26, 2010 and a Fourth Amendment to
Agreement dated June 3, 2010 and a Fifth Amendment to Letter Agreement dated
June 4, 2010 and a Sixth Amendment to Letter Agreement dated June 8, 2010, and a
Seventh Amendment to Letter Agreement dated June 9, 2010 (collectively
“Agreement”); and

WHEREAS, the parties desire to further amend certain terms and provisions of the
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.

The recitations heretofore set forth are true and correct and are incorporated
herein by this reference.

2.

To the extent of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall supersede and control
to the extent of such inconsistency.  Terms not otherwise defined herein shall
have the meaning set forth in the Agreement.

3.

At Closing, Seller shall credit Buyer in the sum of Three Hundred Twenty-Five
Thousand Dollars ($325,000) in consideration of: (i) Buyer concerns in regard to
Commercial Charter for Tradition budget and billings from and after the Closing
Date ($200,000) (allocated by Property on an acreage basis); (ii) 2010 CAM
reconciliations ($50,000) (allocated by Property on a tenant-by-tenant basis for
the period of Property ownership by Seller in calendar year 2010) (there shall
be no 2010 CAM reconciliations between Seller and Buyer); and (iii) releasing
Seller for any liability of the Seller to Buyer under the Agreement or any
closing documents executed in connection therewith (other than the warranties of
the Grantors in the special warranty deeds conveying the Property) (“Released
Liability”) and Buyer does hereby release Seller and agrees not to sue Seller
for any Released Liability.  The provisions of this paragraph shall survive
Closing.   





9










4.

This Amendment may be executed in any number of counterparts, each of which,
when executed, shall be deemed an original and all of which shall be deemed one
and the same instrument.  Facsimile transmission signatures of this Amendment
shall be deemed to be original signatures.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

WITNESSES:

TRADITION VILLAGE CENTER, LLC,

a Florida limited liability company







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: 6/10/10




THE LANDING AT TRADITION DEVELOPMENT

COMPANY, LLC, a Florida limited liability company,







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: 6/10/10







LANDING PHASE II, LLC, a Florida limited liability company,







[Illegible]

By: /s/ Wesley S. McCurry

Name:  Wesley S. McCurry

[Illegible]

Title:  Vice President

Date: 6/10/10










INLAND REAL ESTATE ACQUISITIONS, INC.







[Illegible]

By: /s/ Mark J. Cosenza

Name: Mark J. Cosenza

Title: Vice President

Date: 6/10/10














10


